Citation Nr: 1636223	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  07-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to an evaluation in excess of 30 percent for pes planus prior to April 18, 2011, and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from October 1973 to April 1977. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2007, the RO denied a claim for an increased rating (i.e., in excess of 10 percent) for pes planus.  The Veteran perfected a timely appeal as to that matter.  

In October 2007, the RO increased the disability rating for pes planus from 10 percent disabling to 30 percent disabling, effective November 7, 2006 (date of claim for increased rating). 

In March 2011, the issue was remanded by the Board for further development of the record.

In August 2011 the RO increased the disability rating from 30 percent to 50 percent, effective from April 18, 2011. But see AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that, in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation). 

While the pes planus matter was pending on remand, in October 2013, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  The Veteran submitted a Notice of Disagreement (NOD) with the October 2013 rating decision in November 2013; a Statement of the Case (SOC) was issued in December 2015; and a VA Form 9 was received in December 2015.  The issue is thus properly before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

In the course of the present appeal, by a VA Form 9 submitted in December 2015, the Veteran requested a video conference hearing before a Veterans Law Judge at the Board.  While the 2015 hearing request is in the course of appeal of the more recent issue stemming from the October 2013 RO decision (i.e., hearing loss), the Veteran should be afforded the opportunity to address all issues on appeal at the requested Board video conference hearing. 38 C.F.R. § 20.700 (2015)(a Board hearing is to be granted upon request); but see 38 C.F.R. § 20.704 (c)(2015)(an additional opportunity for a Board hearing to be granted upon a showing of good cause for failing to appear for a prior hearing).  In addition, the Veteran submitted a statement in October 2015 in which he reported that he wanted a video conference hearing if his pes planus appeal was "unsuccessful."  The Veteran has not expressed what rating would satisfy his appeal in this regard; the Board therefore construes his statement as a hearing request on the matter.   


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700 (a), 20.704(a)(2015), and as the docket permits.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




